        Case: 3:18-cv-00747-jdp Document #: 85 Filed: 05/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES SPRINGER,

        Plaintiff,
                                                     Case No. 18-cv-747-jdp
   v.

MS. BARKER, JOAN HANNULA,
LORRAINE SMITH, PATRICIA HAZUGA,
JEAN FELBER, SUE SAINDON,
AND S. HOUSER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                05/12/2020
        Peter Oppeneer, Clerk of Court                       Date
